                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

AMY DECOURSEY                          )
                                       )
                      Plaintiff,       )
                                       )
      vs.                              )                    Case No. 19-02198-DDC-GEB
                                       )
THE SHERWIN-WILLIAMS COMPANY )
                                       )
                                       )
                      Defendant.       )
_______________________________________)

                               MEMORANDUM AND ORDER

         The Court now considers Defendant Sherwin-Williams Company’s Motion for

    Leave to File Third-Party Complaint and Add A&L Flooring, LLC and Aaron Vargas as

    Parties and Incorporated Memorandum in Support (ECF No. 39). Defendant’s Motion

    states Plaintiff does not oppose the Motion.1 Further, the time allowed under the District’s

    local rules for Plaintiff to file a response in opposition to the Motion has passed.2 Thus,

    the Motion is ripe for decision. While unopposed motions will “ordinarily be granted

    without further notice,”3 the court finds additional discussion on the present Motion

    necessary to ensure Fed. R. Civ. P. 14 is complied with and the Court’s jurisdiction stays

    intact. After analysis, and for the reasons stated below, the Court GRANTS Defendant’s

    Motion.


1
  ECF No. 39, ¶ 11.
2
  Plaintiff’s response would have been due November 1, 2019. See D. Kan. Rule 6.1(d)(1).
3
  D. Kan. Rule 7.4(b).
                                                1
I.        Nature of the Case

          On February 24, 2019, Plaintiff filed a Petition for Damages in Missouri state court

against Defendant, her previous employer of ten years.4 Plaintiff alleges discrimination,

harassment, retaliation, and hostile work environment based upon the Missouri Human

Rights Act (“MHRA”),5 Title VII,6 and the Americans with Disabilities Act7 (“ADA”).8

As relevant here, Plaintiff claims another employee, Aaron Gaona Vargas (“Mr. Vargas”),

sexually harassed and assaulted her at work.9 Plaintiff states when she told her supervisors

about these incidents and participated in an investigation regarding the same, she was

terminated.10

    II.   Procedural Posture

           On April 5, 2019, Defendant filed a Notice of Removal removing this case to the

    United States District Court for the Western District of Missouri.11 In its Notice of

    Removal, Defendant states the action is properly removable to federal court based on

    federal question and diversity of citizenship jurisdiction.12

           Regarding federal question jurisdiction, Defendant states Plaintiff’s claims under

    Title VII and ADA arise under federal law, meaning the Court has original jurisdiction


4
  See Petition for Damages, ECF No. 1-1.
5
  Mo. Rev. Stat. § 213.010 et seq.
6
  42 U.S.C. §§ 2000e et seq.
7
  42 U.S.C. § 12111 et seq.
8
  Id. at ¶ 3.
9
  Id. at ¶¶ 31-55.
10
   Id. at ¶¶ 56-68.
11
   See Notice of Removal, ECF No. 1.
12
   Id.
                                                 2
 over them pursuant to 28 U.S.C. § 1441(c).13 Defendant further states the Court, per 28

 U.S.C. § 1367(a), has supplemental jurisdiction over the state law claims under the

 MHRA because they are so related to her federal claims that they form the same case and

 controversy.14 In fact, per Defendant, the allegations supporting the federal claims and

 the state law claims are the same.15

       Defendant states diversity jurisdiction under 28 U.S.C. § 1332(a) exists because

 Plaintiff is a citizen of Kansas while Defendant is a citizen of Ohio, and the amount in

 controversy exceeds $75,000.00.16

       On April 22, 2019, upon receipt of the parties’ Stipulation to Transfer Venue, the

 United States District Court for the District of Missouri transferred the case to this Court.17

 On May 13, 2019, Defendant filed an Answer.18 On August 6, 2019, the Court entered a

 Scheduling Order, setting September 13, 2019 as the deadline for the parties to amend

 pleadings and add parties.19 Upon Defendant’s unopposed motions, the Court extended

 that deadline until October 18, 2019.20

       On October 18, 2019, Defendant filed the present Motion.21              In the Motion,

 Defendant seeks leave to file a Third-Party Complaint against A&L Flooring, LLC,


13
   Id. at ¶ 8; see also 28 USC § 1331.
14
   Id. at ¶ 9.
15
   Id.
16
   Id. at ¶¶ 10-25.
17
   See ECF Nos. 8, 9, and 11.
18
   ECF No. 12.
19
   ECF No. 25, p. 7.
20
   ECF Nos. 31, 34.
21
   ECF No. 39.
                                               3
 (“A&L”) and Mr. Vargas, both citizens of Kansas.22 In support, Defendant states Mr.

 Vargas was not its employee, but rather, he is an employee of A&L.23 Defendant and

 A&L entered into a Sub-Contractor Agreement for Floor Covering Installation Services.

 Pursuant to that Agreement, A&L agreed to “defend, indemnify, and hold harmless

 Defendant against any and all claims, losses, costs, actions, damages, expenses, and all

 other liabilities, including but not limited to claims for injury, pertaining to performance,

 and any claim arising out of or resulting from the conduct of A&L, its agents, and

 employees.”24 Thus, because Plaintiff seeks to hold Defendant responsible for Mr.

 Vargas’ conduct, and A&L agreed to indemnify Defendant for the actions of its

 employees, including Mr. Vargas, Defendant argues the filing of a Third-Party Complaint

 is proper and will further the interest of judicial economy.25

 III. Discussion

       A.     Federal Rule of Civil Procedure 14

       Rule 14(a) of the Federal Rules of Civil Procedure governs when a defendant may

file a third-party complaint. A defendant must obtain leave of court to file a “third-party

complaint more than 14 days after serving its original answer.”26 Here, because more than

14 days have passed since Defendant served its Answer, Defendant has appropriately


22
   See ECF No. 39-2 for a copy of the proposed Third-Party Complaint, and paragraphs 2-3 thereof
regarding citizenship.
23
   ECF No. 39, ¶ 6.
24
   Id. at ¶ 7.
25
   Id. at ¶ 9.
26
   Fed. R. Civ. P. 14(a)(1).
                                               4
sought leave of Court before filing the Third-Party Complaint. Additionally, because

Defendant filed the instant Motion on October 18, 2019, it was timely filed.

       Whether to grant or deny leave to file a third-party complaint is a matter within the

 sound discretion of the Court.27 But because the rule is intended to reduce the multiplicity

 of litigation, courts construe it liberally.28 Unless the filing will prejudice another party,

 courts should generally allow the filing “of a proper third-party action.”29 The rule,

 however, does not permit indiscriminate filing of all third-party complaints—it only

 permits a defending party to file a third-party complaint against “a nonparty who is or

 may be liable to [the defending party] for all or part of the claim against [the defending

 party].”30

       Defendants typically invoke Rule 14(a) in two situations: (1) where a tortfeasor is

 seeking contribution from a joint tortfeasor, and (2) where an insured is pursuing

 indemnification.31 While the rule may be invoked in other situations, secondary or

 derivative liability on the part of the proposed third-party defendant is crucial and central

 to properly invoking Rule 14.32        The third-party plaintiff must show this crucial

 requirement is met before the Court will permit filing of a third-party complaint.33


27
   AK Steel Corp. v. PAC Operating Ltd. P'ship, No. 15-9260-CM-GEB, 2016 WL 6163832, at *4
(D. Kan. Oct. 24, 2016).
28
   Lansing Trade Grp., LLC v. OceanConnect, LLC, No. 12-2090-JTM-GLR, 2013 WL 120158,
at *1 (D. Kan. Jan. 9, 2013).
29
   Id. (quoting Clark v. Assocs. Commercial Corp., 149 F.R.D. 629, 635 (D. Kan. 1993)).
30
   Id. (quoting Fed. R. Civ. P. 14(a)(1)).
31
   AK Steel Corp., 2016 WL 6163832, at *3.
32
   Lansing Trade Grp., LLC, 2013 WL 120158, at *2.
33
   Id.
                                              5
       Here, the Court finds Defendant, as the Third-Party Plaintiff, has met this

 requirement. The primary focus of Plaintiff’s Complaint against Defendant is the alleged

 sexual assault and harassment she suffered at the hands of Mr. Vargas while working for

 Defendant. In its Motion, Defendant states Mr. Vargas was actually an employee of A&L,

 and not Defendant. Defendant further states it has a contract with A&L wherein A&L

 agreed to indemnify Defendant for the actions of its employees, which would include Mr.

 Vargas. Also, Mr. Vargas, if responsible for the conduct alleged, could be considered a

 joint tortfeasor. Thus, A&L and Mr. Vargas may be liable to Defendant for all or part of

 Plaintiff’s claims against Defendant, which fulfills the purpose of invoking Rule 14.

       Additionally, Plaintiff, in not opposing Defendant’s Motion, has not asserted it

 would be prejudiced by the filing of the Third-Party Complaint. The Court can see no

 prejudice either as the filing of the Third-Party Complaint will not hinder Plaintiff’s ability

 to prosecute her claims or seek discovery from Defendant.

       Finally, the case is currently in the pre-trial stages, and the trial date is set

 approximately a year away. Thus, adding Mr. Vargas and A&L to the litigation at this

 stage will not unduly delay or complicate the trial. And, adding A&L and Mr. Vargas as

 parties will save time and costs of replication of evidence and expedite resolution of this

 case.34


34
  See, e.g., Estate of Dittemore by & Through Dittemore v. O'Reilly Auto., Inc., No. 08-2186-JAR,
2008 WL 11440562, at *2 (D. Kan. Oct. 3, 2008) (granting defendant’s request to file a third-party
complaint where efficiency would be served and the addition of the third-party defendants would
not unduly delay or complicate the trial).
                                                6
       B.      Jurisdiction

       Defendant removed this case to federal court based on federal question and diversity

 jurisdiction. However, Defendant seeks leave to join Mr. Vargas and A&L, who are

 citizens of Kansas. Plaintiff is also a citizen of Kansas. While Defendant did not address

 whether this would destroy diversity jurisdiction, this Court, based on several cases from

 this District, does not believe diversity jurisdiction would be destroyed by Defendant

 impleading a third party, pursuant to Rule 14, of the same citizenship as Plaintiff.35

       However, even if impleading A&L and Mr. Vargas were to nullify diversity

 jurisdiction, the Court finds federal question jurisdiction would still exist based on the

 reasons provided by Defendant in its Notice of Removal, and as outlined by the Court

 above.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Leave to File Third-

 Party Complaint and Add A&L Flooring, LLC and Aaron Vargas as Parties and

 Incorporated Memorandum in Support (ECF No. 39) is GRANTED. Defendant shall

 file its Third-Party Complaint within 7 days of this order. Proper service of the Third-


35
   See, e.g., Bd. of Cty. Comm'rs of Cty. of Marshall v. Cont'l W. Ins. Co., No. 01-2183-CM, 2002
WL 73394, at *4 (D. Kan. Jan. 2, 2002) (“Several courts have found that diversity jurisdiction is
not destroyed by defendant impleading a third party, pursuant to Rule 14, of the same citizenship
as the plaintiff.”) (internal citations omitted); United of Omaha Life Ins. Co. v. Reed, 649 F. Supp.
837, 840 (D. Kan. 1986) (“It is well established that a defendant’s claim against a third party
defendant is within the ancillary jurisdiction of the federal courts. . . . This doctrine recognizes
the power of a federal court, once proper subject matter jurisdiction of the main claim has been
established, to hear a claim arising out of the same transaction or occurrence asserted by the
defendant against a non-diverse impleaded third party defendant. . . . In other words, in a diversity
case, the defendant may properly implead a third party defendant without regard to the third party’s
citizenship.”) (internal citations omitted).
                                                 7
Party Complaint and summons upon the Third-Party Defendants shall be the

responsibility of Defendant.


     IT IS SO ORDERED.


     Dated November 21, 2019, at Wichita, Kansas.



                                           s/Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           U.S. Magistrate Judge




                                       8
